Citation Nr: 0714113	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2003 for the grant of service connection for right ear 
hearing loss.

2.  Entitlement to an effective date earlier than August 1, 
2003 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hearing loss was received in August 1969.  A rating decision 
dated in September 1969 denied service connection for hearing 
loss.  The veteran was notified of this decision on September 
25, 1969.  The veteran did not appeal this decision.  

2.  On August 1, 2003, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran with respect 
to the denial of service connection for hearing loss.  By 
rating decision dated in February 2004, service connection 
for right ear hearing loss and service connection for 
tinnitus was granted.  

3.  After September 25, 1969 but prior to August 1, 2003, 
there is no communication from the veteran or his 
representative that constitutes a request to reopen the 
veteran's claim for service connection for hearing loss. 

4.  The veteran did not file a claim for service connection 
for tinnitus prior to August 1, 2003.


CONCLUSIONS OF LAW

1.  The requirements for establishment of an effective date 
for service connection for right ear hearing loss prior to 
August 1, 2003 have not been met.  38 U.S.C.A. §§ 1110, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 (2006).

2.  The requirements for establishment of an effective date 
for service connection for tinnitus prior to August 1, 2003 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the RO scheduled 
a videoconference hearing.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's January 2007 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  In this case, the veteran is not 
contending that he filed a claim for right ear hearing loss 
or tinnitus between the denial for service connection for 
hearing loss in September 1969 and his recent claim received 
on August 1, 2003 but that the grants for service connection 
in February 2004 were based on the same information on which 
the claim in 1969 was denied.

II.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to August 1, 2003 for awards of service connection for 
right ear hearing loss and tinnitus.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

Historically, the veteran filed his original VA Form 21-526, 
Veteran's Application for Compensation or Pension, for 
hearing loss of both ears in August 1969.  In a September 
1969 rating decision, service connection for hearing loss was 
denied.  The veteran was notified of the RO's determination 
and of his appellate rights by a letter dated September 25, 
1969.  No appeal was filed within one year of notification of 
the September 1969 denial; therefore, the decision became 
final.  See 38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968).  

The Board notes that the veteran has stated that the 1969 
denial of service connection for hearing loss was based on a 
lie.  Although the veteran has disagreed with the effective 
dates assigned for his service-connected disabilities, he has 
not filed a claim for clear and unmistakable error (CUE) with 
regard to the 1969 rating decision.  A claim for benefits 
based on CUE in a prior final rating decision entails special 
pleading and proof requirements to overcome the finality of 
the decision by collateral attack because the decision was 
not appealed during the appeal period.  In order for a 
claimant to successfully establish a valid claim of CUE in a 
final rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  As no CUE has been alleged in the unappealed 
September 1969 rating decision, this decision is final.     

The veteran also stated that he was told in 1969 by a VA 
official that if he filed an appeal, he would lose.  The 
veteran contends that this misinformation denied him his 
basic appeals rights.  However, benefits cannot be awarded 
based on this argument.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (where statute specifically defined effective 
date, earlier effective date was not allowable based on 
equitable estoppel because payment of government benefits 
must be authorized by statute).

On August 1, 2003, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran with respect 
to the denial of service connection for hearing loss.  In an 
October 29, 2003 VA examination, the veteran was diagnosed 
with right ear hearing loss and tinnitus likely related to 
his military service.  The RO granted service connection for 
right ear hearing loss and tinnitus in a February 2004 rating 
decision and established an effective date for the awards of 
August 1, 2003, the date of receipt of reopened claim for 
hearing loss.  

a.	Right ear hearing loss

Prior to August 1, 2003 but after the September 25, 1969 
notification, the veteran requested his medical records be 
made available to his physician for the purpose of medical 
treatment for his hearing loss as well as a request for his 
military immunization records.  No claim for service 
connection for hearing loss was received.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The record does not include any communication from the 
veteran or a representative received after the September 25, 
1969 notification and prior to August 1, 2003 that may 
reasonably be construed as an indication he was seeking to 
reopen his claim of service connection for hearing loss.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than August 1, 2003 for the award 
of service connection for right ear hearing loss.  

Accordingly, a preponderance of the evidence is against an 
effective date prior to August 1, 2003 for right ear hearing 
loss.  


b.	Tinnitus

The record does not indicate that the veteran has ever filed 
a claim, formal or informal, for service connection for 
tinnitus.  

The first communication received from the veteran, which 
mentioned his tinnitus, was on a VA Form 9, Appeal to the 
Board of Veterans' Affairs, received on May 21, 2005.  There 
is no communication from the veteran or other qualified 
person, of record, which indicates a desire to claim service 
connection for tinnitus that was received prior to the August 
1, 2003.

Therefore, an effective date prior to August 1, 2003, the 
date that has been assigned, may not be granted.  The facts 
are not in dispute.  Accordingly, a preponderance of the 
evidence is against an effective date prior to August 1, 2003 
for tinnitus.  


ORDER

Entitlement to an effective date earlier than August 1, 2003 
for the grant of service connection for right ear hearing 
loss is denied.

Entitlement to an effective date earlier than August 1, 2003 
for the grant of service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


